Exhibit 10.01

 

AGREEMENT

 

This Agreement (“Agreement”) is made and entered into as of June     , 2007, by
and between The Wornick Company, a Delaware corporation (the “Company”), and
Dustin McDulin (“Employee”) (each a “Party” and together the “Parties”).

 

RECITAL

 

The Company and Employee desire to document their agreement regarding the
payment and severance amounts, in each case on the terms and subject to the
conditions set forth in this Agreement. NOW, THEREFORE, the Parties hereto
hereby agree as follows:

 

AGREEMENT

 

1.            Severance Compensation.

 

1.1           Termination at Will. Upon any Termination at Will (as defined
below) or a termination of Employee’s employment by reason of Employee’s death
or disability, Employee, or his estate or beneficiaries in the case of his
death, shall be paid all accrued salary, any benefits under any plans of the
Company in which Employee is a participant to the full extent of Employee’s
rights under such plans, accrued vacation pay and any appropriate business
expenses incurred by Employee in connection with his duties hereunder prior to
such termination, all to the date of termination (“Accrued Benefits”) and,
subject to Employee’s or his estate’s or beneficiaries’ execution without
revocation of a valid general release of claims against the Company and its
affiliates and their respective employees, directors and stockholders in a form
acceptable to the Company (the “Release”), all severance compensation required
under this agreement, but no other compensation or reimbursement of any kind.

 

1.2                  Severance Compensation. In the event Employee’s employment
is terminated in a Termination At Will or a termination of Employee’s employment
by reason of Employee’s death or disability, Employee, or his estate or
beneficiaries in the case of his death, shall, in addition to the Accrued
Benefits and subject to Employee’s or his estate’s or beneficiaries’ execution
without revocation of the Release, be entitled to receive a lump sum payment
equal to 75% of Employee’s most recent annual Base Salary, payable within ten
(10) days following the execution of the Release. Such severance compensation is
the only severance compensation to which Employee shall be entitled following a
Termination at Will or a termination of Employee’s employment by reason of
Employee’s death or disability.

 

1.3                  Employee’s Obligation Upon Termination. Upon the
termination of Employee’s employment for any reason, Employee shall within ten
(10) days of such termination return to the Company all personal property and
proprietary information in Employee’s possession or control belonging to the
Company. Unless and until all such property and information is returned to the
Company (which shall be determined by the Company’s standard termination and
check-out procedures), the Company shall have no obligation to make any payment
of any kind to Employee hereunder, except the Accrued Benefits.

 

1.4            Definitions. For purposes of this Agreement the following terms
shall have the following meanings:

 

1

--------------------------------------------------------------------------------


 

(a)  “Termination at Will” shall mean termination by the Company of to
Employee’s employment by the Company other than (i) Termination for Cause, and
(ii) Voluntary Termination.

 

(b)  “Termination for Cause” shall mean termination by the Company of Employee’s
employment by the Company by reason of:

 

(i)            Employee’s willful dishonesty towards, fraud upon, or deliberate
injury or attempted injury to, or breach of fiduciary duty to, the Company;

 

(ii)           Employee’s material breach of any provision of this Agreement or
any other agreement to which Employee and the Company are parties;

 

(iii)          Drug or alcohol abuse;

 

(iv)          Conduct by Employee, whether or not in connection with the
performance of the duties contemplated hereunder, that would result in serious
prejudice to the interests of the Company if Employee were to continue to be
employed, including, without limitation, the commission of a felony or a good
faith determination by the Board that Employee has committed acts involving
moral turpitude; or

 

(v)           Any material violation by Employee of any written rule, regulation
or policy of the Company of which Employee has knowledge or Employee’s failure
to follow reasonable lawful written instructions or directions of the {Chairman
of the Board} of the Company or any policy, rule or procedure of the Company in
force from time to time of which Employee has knowledge and which are not in
conflict with this Agreement.

 

(c)  “Voluntary Termination” shall mean termination by Employee of Employee’s
employment other than termination by reason of Employee’s death or disability.

 

2.            Miscellaneous.

 

2.1                   Waiver. The waiver of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or other provision hereof.

 

2.2            Entire Agreement: Modifications. This Agreement represents the
entire understanding among the Parties with respect to the subject matter
hereof, and this Agreement supersedes any and all prior understandings,
agreements, plans and negotiations, whether written or oral with respect to the
subject matter hereof including without limitation, any understandings,
agreements or obligations respecting any past or future compensation, bonuses,
reimbursements or other payments to Employee from the Company. All modifications
or amendments to this Agreement must be in writing and signed by both Parties
hereto.

 

2

--------------------------------------------------------------------------------


 

2.3            Headings. The Section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.

 

2.4            Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio without regard to conflict of
laws principles.

 

2.5            Consent to Jurisdiction. Each Party hereto irrevocably submits to
the exclusive jurisdiction of any state or Federal court located within the
County of Hamilton in the State of Ohio for the purposes of any suit, action or
other proceeding arising out of this Agreement, and agrees to commence any such
action, suit or proceeding only in such courts.

 

2.6            Severability. Should a court or other body of competent
jurisdiction determine that any provision of this Agreement is invalid, void,
unenforceable or against public policy for any reasori, such provision shall be
adjusted rather than voided, if possible, and all other provisions of this
Agreement shall be deemed valid and enforceable to the extent possible.

 

2.7            Benefits of Agreement. The provisions of this Agreement shall be
binding upon and inure to the benefit of the executors, administrators, heirs,
successors and assigns of the Parties; provided, however, that this Agreement
shall not be assignable either by the Company (except to an affiliate of or any
successor to the business of the Company) or by Employee, without the prior
written consent of the other Party.

 

2.8            Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

 

2.9            Withholdings. All compensation and benefits to Employee hereunder
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.

 

2.10         Remedies. All rights and remedies of the Company hereunder shall be
cumulative and the exercise of any right or remedy shall not preclude the
exercise of another.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 

 

THE WORNICK COMPANY

 

 

 

 

 

 

 

 

/s/ Jon Geisler

 

 

Jon Geisler, President & CEO

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

 

/s/ Dustin McDulin

 

 

Dustin McDulin

 

 

3

--------------------------------------------------------------------------------